Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or Communication on 12/07/2021 with claims 1-20 are pending in the Application.  

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	- Cancels withdrawn non-elected claims 15-20--
 
Reason for allowance
 
 
3.	Claims 1-14 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed method for removing an oxide film from a Silicon-on-insulator structure having the limitations/steps:
--“a silicon top layer 
and a dielectric layer disposed between the handle structure and the silicon layer, the silicon- on-insulator structure having an oxide film on a top surface of the silicon-on-  insulator structure, the  silicon-on-insulator structure having a radius R that extends from a center to a circumferential edge of the silicon-on-insulator structure;
directing an etching solution to a center region of the top surface of the silicon-on-
insulator structure while spinning the silicon-on-insulator structure; and 
directing an etching solution to an edge region of the top surface of the silicon-on-
insulator structure while spinning the silicon-on-insulator structure, the edge region being 
disposed radially outward from the center region “--.
In combination with all other limitations /steps as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897